Title: To John Adams from Edmund Jenings, 7 [August] 1783
From: Jenings, Edmund
To: Adams, John


          21st.
            My Dear Sir
            London July [August] 7th. 1783.
          I am much Obliged to you for your Letter of the 26th Ult. it was so long that I had heard from you, that I was fearful either mine or yours had Miscarried especially as I did not recive One from his Excellency until a Month after date.
          We Agree in the effect that the late Proclamation’s relative to the American Trade will have on the Temper of our Countrymen, who must besides at this Time be irritated on discoveries lately made, for it seems the English are at the bottom of the late disturbances at Philadelphia— two officers concerned therein are arrived in this Town. I saw, I believe one of them this Day He wears the american Cockade and the Artillery Uniform. The Refugees here have been some time in Expectation of an important blow being struck in America, a very notorious one said six Weeks Ago that He did not Prophecy it, but Knew it from certain Documents. This is alarming as it shows there is still a dangerous Correspondence Held up between The English Partizans on both Sides of the Water The Discovery of this may serve to unite our people & oblige them to take the most Effectual Measures to prevent Mischief in future.
          I have good reason to think that the alien Duties will be taken off of America Ships trading to Ireland.
          
          I am sorry to hear you have not yet Accounts from our State with respect to your Negociation. it has passed an Act of Assembly touching the Money in the English Funds. but I Know not what it is.
          it is said that they are arming here their Navy & that a war will break out, but with whom, for what, and how to be carried on is not Settled.
          I drank Tea yesterday on board the Commerce Captn Thruxton, who I understand took during the War Seventy five English Flags. He leaves this port next Tuesday, Doctr Bancroft goes with Him. Captn Falkner leaves Town to Day, his Ship is crouded, with Passengers.
          My Ennemy arrived in Town the day before yesterday. I found myself by Accident under the same Roof & got away as soon as possible. my Pamphlet is printed & makes 30 Odd pages in Quarto— the Title is the Candor of ——— Manifested by his Behaviour to E J. a Title, which I think will never be forgiven.— I sent three of them to our Acquaintance near St Pauls, one directed for Him; another for his Lady and the third for whomever He pleases. my Letter to Him containing six Sheets of Paper which He has not Answered is inserted therein. I am told He is miserable and I am sorry for Him, He might extricate Himself from his Difficulties, but seems to be overawed. Many of my Acquaintance have seen the Work, and are Struck with Astonishment & Horror. & advise me by all means to send it Abroad. it will go with Captn Thruxton.
          Having finished this business thus far at least I am Easy and am ready to Attend our Friend B for now I think my Ennemy can’t do me or perhaps any one Mischief. He will have enough upon his Hands to clear up his own Character.— when B comes to London pray let Him leave His address, in Vine Street, for me [. . .] whether I am there when He calls.
          I beg my best Respects to Mrs Ridley I Hear She is Very Well I would not have the present brave boy spoilt, but there is danger of it, if He is the only one.
          How does Mr & Mrs Jay? is there no new Arrangements of Ministers yet? our Excellent Friend is, I fancy out of Patience.
          My Dear Friend / Adieu.
          
            P. S. His Excellencys Account with me will be soon settled, I owe Eight or ten Ducats to Him.
            you recollect the Hints given me whilst I was at Brussells, relative to the Refugees, I have talked with the Gentleman who conveyed them to a Noble Lord, & find from Him that they made a very great & useful Impression on Him.
          
        